Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 1 of 15 PageID #: 194




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 JENIFER VAUGHN,                              )
                                              )
                      Plaintiff,              )
                                              )
               v.                             )
                                              )   C.A. No.: 19-02314-TH
 STATE OF DELAWARE DEPARTMENT                 )
 OF INSURANCE, et al.,                        )
                                              )
                      Defendants.             )
                                              )

                                   MEMORANDUM OPINION

Ronald G. Poliquin, THE POLIQUIN FIRM, LLC, Dover, DE – attorney for Plaintiff Jenifer Vaughn

Kathleen Furey McDonough, Carla M. Jones, Jennifer Penberthy Buckley, POTTER ANDERSON &
CORROON LLP, Wilmington, DE – attorneys for Defendants the State of Delaware Department of
Insurance, Commissioner Trinidad Navarro, and Stuart Snyder




February 11, 2021
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 2 of 15 PageID #: 195




HUGHES, UNITED STATES CIRCUIT JUDGE, SITTING BY DESIGNATION:

       Pending before the Court is Defendants’ Motion to Dismiss Plaintiff’s Amended

Complaint (D.I. 6). For the reasons set forth below, the Court will grant-in-part and deny-in-part

Defendants’ Motion.

I.     BACKGROUND

       Plaintiff Jenifer Vaughn filed this action on December 20, 2019, against the State of

Delaware Department of Insurance (DOI), Commissioner Trinidad Navarro in his official and

individual capacities, Stuart Snyder in his official and individual capacities (collectively,

Defendants), and Mitchell Crane 1 in his individual capacity alleging sex discrimination and

harassment in violation of Title VII, as well as retaliation in violation of Title VII, the First

Amendment, and 42 U.S.C. § 1983. 2

       Ms. Vaughn has been employed by the DOI as its Controller since November 2010. D.I. 6

¶ 7. For most of the time that Ms. Vaughn has been DOI’s Controller, she has also served as DOI’s

Human Resources Director. Id. ¶ 9. Commissioner Navarro was elected in November 2016. Id.

¶ 10. In her complaint, as amended on February 13, 2020, Ms. Vaughn alleges that Commissioner

Navarro favored employees he deemed loyal and—except for a group of five women seen as

loyal—viewed female employees with suspicion. Id. ¶¶ 10–15. Ms. Vaughn’s complaint describes

an alleged campaign of unlawful discrimination undertaken by Defendants against another

employee of the DOI, Fleur McKendell. Id. ¶¶ 20–32. Ms. McKendell’s complaint alleging


1
       Mitchell Crane is not represented by the attorneys who filed the present motion.
2
       Ms. Vaughn filed Charges of Discrimination in July 2018 and September 2019. D.I. 6 ¶ 5.
       In September 2019 and January 2020, the Equal Employment Opportunity Commission
       issued Ms. Vaughn Right to Sue Notices regarding those Charges, which Ms. Vaughn has
       included as exhibits to her complaint. Id. ¶ 6. Defendants do not dispute in the present
       motion that Ms. Vaughn exhausted her administrative remedies prior to the filing of this
       action.


                                                1
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 3 of 15 PageID #: 196




unlawful discrimination is also before this Court in a separate case. See McKendell v. State of Del.

Dep’t of Ins., et al., Case No. 1:19-cv-02063 (D. Del. 2019).

       As relevant here, Ms. Vaughn claims that she believed that Ms. McKendell was being

singled out for unfavorable treatment and harassment by Defendants because of her race and sex.

D.I. 6 ¶¶ 23, 25. Ms. Vaughn eventually received a formal grievance from Ms. McKendell alleging

discrimination, harassment, and retaliation. Id. ¶ 38. Ms. Vaughn alleges that shortly after she

received Ms. McKendell’s grievance, Commissioner Navarro visited her office and demanded a

copy of the grievance. Id. ¶ 42. Ms. Vaughn states that she was unsure as to whether the grievance,

which alleged wrongdoing by Commissioner Navarro, id. ¶ 40, could properly be shared with

Commissioner Navarro and, initially, Ms. Vaughn refused to provide a copy of the grievance until

she could consult with State Human Resources. Id. ¶ 44. Ms. Vaughn alleges that Commissioner

Navarro blocked her office door and refused to leave until she provided a copy of Ms. McKendell’s

grievance and that she subsequently complied with his demand. Id. ¶¶ 45–48. While Ms. Vaughn

did not personally conduct the DOI’s internal investigation regarding Ms. McKendell’s grievance,

she alleges in her complaint that she protested the involvement of Deputy Attorney General Jessica

Wiley in the processing of the grievance because Ms. McKendell had named Ms. Wiley as a

subject of her grievance. Id. ¶¶ 49–50.

       Ms. Vaughn also claims that in May 2017, she was called into Commissioner Navarro’s

office to discuss Ms. McKendell’s grievance. Id. ¶ 73. At that meeting, Ms. Vaughn alleges that

Commissioner Navarro asked her: “What side are you on[?] Was [Ms. Vaughn] on his side or [Ms.

McKendell]’s side?” Id. ¶ 76. Ms. Vaughn states in her complaint that she replied to the effect that

she was not taking sides and was promptly excused from the meeting and thereafter forbidden

from participating in any other conversations regarding Ms. McKendell. Id. ¶¶ 78–79. Ms. Vaughn




                                                 2
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 4 of 15 PageID #: 197




additionally claims that she had a social lunch with Ms. McKendell and that afterwards, Mr.

Snyder, Commissioner Navarro’s Chief of Staff, warned her that the lunch could be a liability. Id.

¶¶ 82–85. Finally, Ms. Vaughn alleges that in 2018, Mr. Snyder demanded a copy of

Ms. McKendell’s file. Id. ¶ 107. Again, Ms. Vaughn states in her complaint that she initially

refused to provide the file, believing that it was improper since Mr. Snyder was named in

Ms. McKendell’s grievance, but eventually complied under protest after Mr. Snyder threatened

her with disciplinary action. Id. ¶¶ 108–09.

       The complaint alleges that on January 2, 2018, Ms. Vaughn was called into Mr. Snyder’s

office to discuss her role as Human Resources Director. D.I. 6 ¶¶ 87–88. Mr. Snyder informed her

that the roles of Controller and Human Resources Director were to be divided into separate

positions. Id. ¶ 90. Mr. Snyder explained that the decision to divide the roles had been made

because the Human Resources Director role was to assume more responsibilities and that

Ms. Vaughn would be unable to fulfill both roles adequately. Id. ¶¶ 91, 94. However, Ms. Vaughn

claims that the additional duties Mr. Snyder described were duties that she was already performing

and that the duties of the Human Resources Director have remained unchanged. Id. ¶ 92. Ms.

Vaughn alleges that Mr. Snyder told her that the position would soon be posted and that she was

welcome to apply for the new position. Id. ¶ 95. However, the new position was assigned a lower

paygrade than Ms. Vaughn’s current position as Controller, and Ms. Vaughn claims that

Defendants were aware that she could not accept reduced pay because she had just purchased a

home. Id. ¶¶ 96–97.

       On August 13, 2018, Mr. Snyder informed Ms. Vaughn that she was suspended pending

the results of an investigation into a claim that she had improperly shared her password to a State

financial computer program with another DOI employee, Alice Cabana. Id. ¶¶ 119–28.




                                                3
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 5 of 15 PageID #: 198




Ms. Cabana’s complaint alleging retaliation is also before this court in a separate case. Cabana v.

State of Del. Dep’t of Ins., et al., Case No. 1:20-cv-01138 (D. Del. 2020). Ms. Vaughn remains

suspended and claims that she has been unable to obtain employment with other state agencies as

a consequence of the pending investigation. Id. ¶¶ 134–35.

II.    LEGAL STANDARD

       When presented with a motion to dismiss for failure to state a claim pursuant to

Rule 12(b)(6), district courts conduct a two-part analysis. See Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009). First, the court separates the factual and legal elements of a

claim, accepting “all of the complaint’s well-pleaded facts as true, but [disregarding] any legal

conclusions.” Id. at 210–11. During this step, the court must draw all reasonable inferences in

favor of the non-moving party but is not required to accept as true “unsupported conclusions and

unwarranted inferences.” Schuylkill Energy Res., Inc. v. Pa. Power & Light Co., 113 F.3d 405,

417 (3d Cir. 1997). Second, the court determines “whether the facts alleged in the complaint are

sufficient to show . . . a ‘plausible claim for relief.’” Fowler, 578 F.3d at 211 (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009)). A claim is plausible “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. In essence, the complaint “must state enough facts to raise a

reasonable expectation that discovery will reveal evidence of [each] necessary element” of the

plaintiff’s claim. Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir.

2008) (internal quotation marks omitted).




                                                  4
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 6 of 15 PageID #: 199




III.   DISCUSSION

       A.      Insufficient Service of Process

       Defendants urge that this Court must dismiss Ms. Vaughn’s amended complaint for

insufficient service of process under Rule 12(b)(5) of the Federal Rules of Civil Procedure because

Ms. Vaughn’s counsel failed to complete service on the State Solicitor as required under Delaware

law and by Rule 4(j)(2)(B) within 90 days after her amended complaint was filed as prescribed by

Rule 4(m). But Defendants’ argument is not supported by Rule 4(m) and the law governing

Rule 12(b)(5) motions in the Third Circuit. Rule 4(m) states that where a defendant has not been

served within the 90-day period, “the court . . . must dismiss the action without prejudice against

that defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m)

(emphasis added). District courts in the Third Circuit “possess broad discretion” when determining

whether to dismiss a plaintiff’s complaint for failure to effect service. Umbenhauer v. Woog,

969 F.2d 25, 30 (3d Cir. 1992). And “dismissal of a complaint is inappropriate when there exists

a reasonable prospect that service may yet be obtained.” Id. Since service upon the State Solicitor

has now been completed in accordance with state law, Doc. Nos. 15–18, the Court denies

Defendant’s motion to dismiss for insufficient service of process.

       B.      Failure to State a Claim

       As an initial matter, the Court notes that in her response brief in opposition to the present

motion, counsel for Ms. Vaughn clarified that Count I of her complaint, D.I. 6 ¶¶ 136–46, is

brought under Section 1983 and the First Amendment and lies only against the individual

defendants in their individual capacities. D.I. 22 at 32. Counsel for Ms. Vaughn also clarified that

Counts II (discrimination and harassment) and III (retaliation) of her complaint, D.I. 6 ¶¶ 147–52,

are brought under Title VII and lie only against the DOI and not the individual defendants. D.I. 22




                                                 5
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 7 of 15 PageID #: 200




at 21, 26. Ms. Vaughn’s complaint and the Defendants’ motion will be read in accordance with

these representations.

               1. Plaintiff’s Section 1983 claim

       To state a retaliation claim under the First Amendment and Section 1983, “a plaintiff must

allege two things: (1) that the activity in question is protected by the First Amendment, and (2) that

the protected activity was a substantial factor in the alleged retaliatory action.” Hill v. Borough of

Kutztown, 455 F.3d 225, 241 (3d Cir. 2006). Whether an activity is protected by the First

Amendment is a question of law. Id. Ms. Vaughn alleges that DOI suspended her employment and

removed her human resources duties in retaliation for three activities: investigating

Ms. McKendell’s claims of discrimination and harassment, D.I. 6 ¶ 137; processing

Ms. McKendell’s requests for family and medical leave and disability accommodations, id. ¶ 138,

and having lunch with Ms. McKendell, id. ¶¶ 82–86. For the reasons discussed below, the Court

concludes that these activities are not protected by the First Amendment.

       As a public employee, Ms. Vaughn’s speech is protected activity when three conditions are

met: “(1) in making it, the employee spoke as a citizen, (2) the statement involved a matter of

public concern, and (3) the government did not have ‘an adequate justification for treating the

employee differently from any other members of the general public’ as a result of the statement

[s]he made.” Hill, 455 F.3d at 241–42 (quoting Garcetti v. Ceballos, 547 U.S. 410, 418 (2006)).

A public employee does not speak “as a citizen” when she speaks “pursuant to [her] official

duties.” Garcetti, 547 U.S. at 421; Hill, 455 F.3d at 242. As then-Human Resources Director,

Ms. Vaughn’s involvement in Ms. McKendell’s claims of discrimination and requests for leave

and accommodations were directly pursuant to her official duties. D.I. 6 ¶ 9 (“Vaughn was directly

responsible to assist management with disciplinary actions, approval of Federal Medical Leave




                                                  6
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 8 of 15 PageID #: 201




Act (FMLA) requests, short term disability, and American with Disabilities Act (ADA)

requests.”). Ms. Vaughn does not dispute this in her opposition brief. Instead, Ms. Vaughn cites

Hicks v. Baines, 593 F.3d 159, 171 (2d Cir. 2010), in order to show that she states a claim for

retaliation under Section 1983. D.I. 22 at 31. But Hicks did not involve an alleged violation of First

Amendment rights. Rather, the plaintiffs in Hicks brought a claim under Section 1983 for alleged

violation of the Fourteenth Amendment’s Equal Protection Clause. 593 F.3d at 171. Further, the

Second Circuit’s reading of the Equal Protection Clause to encompass Title VII’s anti-retaliation

provision in Hicks has yet to be followed by any court in the Third Circuit—or, for that matter,

any court outside the Second Circuit. This Court declines to be the first to do so.

       Finally, Ms. Vaughn argues in her opposition brief that her lunch with Ms. McKendell was

not pursuant to her official duties because it occurred “when she was not working” and “was purely

a social occasion.” D.I. 22 at 32; D.I. 6 ¶ 83. The Court construes Ms. Vaughn’s complaint to

allege that she was retaliated against for her association with Ms. McKendell. But not all

associations are protected by the First Amendment.

       “Rather, the First Amendment guarantees two types of protected associations: ‘(1)
       associations founded on intimate human relationships which freedom of association
       is protected as a fundamental element of liberty, and (2) associations formed for the
       purpose of engaging in activities protected by the First Amendment, such as the
       exercise of speech, assembly, and religion.’ Mere social relationships, such as those
       between friends and coworkers, are not protected under the First amendment.”

Burton v. Pa. State Police, 990 F. Supp. 2d 478, 516 (M.D. Pa. 2014) (quoting Rode v.

Dellarciprete, 845 F.2d 1195, 1204 (3d Cir. 1998)), aff’d Burton v. Pa. State Police, 612 F. App’x

124, 129 (3d Cir. 2015).

       Here, Ms. Vaughn has not alleged that she and Ms. McKendell shared an association closer

than friends and coworkers. Nor has Ms. Vaughn alleged that Defendants believed she had lunch

with Ms. McKendell to engage in another activity protected by the First Amendment (for example,


                                                  7
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 9 of 15 PageID #: 202




to organize or discuss matters of public concern)—and indeed she claims that the lunch was for

social purposes only. Accordingly, this Court concludes that Ms. Vaughn has not alleged factual

matter sufficient to establish that she was engaged in a protected activity when she had lunch with

Ms. McKendell. This Court therefore dismisses Ms. Vaughn’s Section 1983 retaliation claims for

failure to state a claim.

                2. Plaintiff’s Title VII discrimination claim

        Title VII prohibits employment discrimination on the basis of race, color, religion, sex, or

national origin. 42 U.S.C. § 2000e-2. In order to establish a prima facie case of discrimination

under Title VII, a plaintiff must allege sufficient factual matter to establish that (1) she was a

member of a protected class, (2) she suffered an adverse employment action, and (3) nonmembers

of the protected class were treated more favorably. Goosby v. Johnson & Johnson Med., Inc.,

228 F.3d 313, 318–19 (3d Cir. 2000). Title VII also prohibits sexual harassment “that is

‘sufficiently severe or pervasive to alter the conditions of [the plaintiff’s] employment and create

an abusive working environment.’” Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167 (3d

Cir. 2013) (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986)). To state a claim

of hostile work environment based on sexual harassment, a plaintiff must allege sufficient facts to

establish that (1) she suffered intentional discrimination because of her sex, (2) the discrimination

was severe or pervasive, (3) the discrimination detrimentally affected her, (4) the discrimination

would detrimentally affect a reasonable person in similar circumstances, and (5) the existence of

respondeat superior liability. Id.

        Ms. Vaughn’s complaint fails to state a claim of either sex discrimination or sexual

harassment under Title VII because she does not plead any factual matter to give rise to the

inference that she was treated unfavorably on the basis of her sex. While Ms. Vaughn alleges




                                                 8
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 10 of 15 PageID #: 203




several actions which she argues constitute adverse employment actions—including removing her

human resources duties and suspending her employment—her complaint is devoid of factual

allegations connecting these claimed adverse actions to her sex. In particular, Ms. Vaughn’s failure

to allege factual matter to show that men were treated more favorably is fatal to her claim of

discrimination. See Golod v. Bank of America Corp., 2009 WL 1605309, *3 (D. Del. June 4, 2009)

(dismissing claim of discrimination under Title VII where plaintiff “failed to allege a key

element—namely, that nonmembers of the protected class were treated more favorably.”), aff’d

Golod v. Bank of Am. Corp., 403 F. App’x 699, 702–03 (3d Cir. 2010). Ms. Vaughn’s lone

allegation regarding differential treatment based on sex directed toward herself (as opposed to

Ms. McKendell) is that, except for a particular group of five women, “all other female employees

were viewed with suspicion.” D.I. 6 ¶¶ 14–15. But this broad contention is unsupported by any

facts and therefore does not meet the Bell Atlantic v. Twombly, 550 U.S. 544, 561 (2007), pleading

standard. The Court consequently dismisses Ms. Vaughn’s claims of discrimination and

harassment under Title VII.

               3. Plaintiff’s Title VII retaliation claim

       Title VII prohibits retaliation against an employee because she “opposed” any practice

made unlawful under Title VII (the opposition clause) or “participated in any manner in an

investigation, proceeding, or hearing under” Title VII (the participation clause). 42 U.S.C.

§ 2000e-3. To state a claim of retaliation sufficient to withstand a motion to dismiss, a plaintiff

must plead sufficient factual allegations to show that (1) she engaged in conduct protected by Title

VII, (2) her employer took adverse action against her, and (3) there is a causal link between her

protected conduct and the adverse action. EEOC v. Allstate Ins. Co., 778 F.3d 444, 449 (3d Cir.

2015). Defendants argue that Ms. Vaughn’s complaint fails to establish all three elements. For the




                                                 9
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 11 of 15 PageID #: 204




reasons discussed below, the Court disagrees and denies Defendants’ motion to dismiss

Ms. Vaughn’s Title VII retaliation claim.

                   a. Protected conduct

       First, the Court notes that under either the opposition clause or the participation clause,

“the employee must hold an objectively reasonable belief, in good faith, that the activity they

oppose is unlawful under Title VII.” Moore v. City of Phila., 461 F.3d 331, 341 (3d Cir. 2006).

Ms. Vaughn’s allegations that Ms. McKendell was being treated unfavorably and subjected to

harassment, D.I. 6 ¶¶ 20–25, and her allegations that she believed that Ms. McKendell was being

singled out for such treatment based on her race and sex, id. ¶¶ 23, 25, are enough to satisfy this

requirement. Next, Ms. Vaughn has alleged factual matter to show that she opposed this perceived

unlawful activity. She claims that she resisted providing Commissioner Navarro with a copy of

Ms. McKendell’s grievance alleging discrimination because she believed it improper to provide

the grievance to a named subject of the grievance. Id. ¶ 44. Similarly, Ms. Vaughn alleges that she

resisted providing Mr. Snyder with Ms. McKendell’s file because he was also named in her

grievance. Id. ¶¶ 107–09. Ms. Vaughn also alleges that, although she did not perform the internal

investigation into that grievance, she expressed her opposition to the involvement in that

investigation of a state attorney who was also named in the grievance. Id. ¶¶ 49–50. These

allegations support a reasonable inference that Ms. Vaughn resisted these actions by Defendants

because she believed that they were acts of unlawful discrimination against Ms. McKendell.

       Defendants nonetheless argue that these actions cannot fall under either the opposition

clause or the participation clause. In support of that contention, Defendants advance a narrow

interpretation of the opposition clause which protects only affirmative expressions of opposition

and a narrow interpretation of the participation clause which excludes participation in internal




                                                10
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 12 of 15 PageID #: 205




investigations, even those that lead to a charge of discrimination with the Equal Employment

Opportunity Commission (EEOC). D.I. 12 at 17–19.

       As to the opposition clause, Defendants’ interpretation does not comport with the leading

Supreme Court decision on this subject, Crawford v. Metro. Gov’t of Nashville, 555 U.S. 271

(2009). The plaintiff in Crawford claimed that she was terminated in retaliation for answering

questions during an internal investigation into whether a superior had engaged in sexual

harassment against another employee. Id. at 274. The Supreme Court considered whether that

allegation constituted unlawful retaliation under Title VII and the Court concluded that her

statement to the investigating officer was “covered by the opposition clause.” Id. at 276. In so

holding, the Supreme Court noted that “‘we would call it ‘opposition’ if an employee took a stand

against an employer’s discriminatory practices not by ‘instigating’ action, but by standing pat, say,

by refusing to follow a supervisor’s order to fire a junior worker for discriminatory reasons.” Id.

at 277. The Court finds that Ms. Vaughn’s factual allegations, and the reasonable inferences drawn

therefrom, satisfy the Supreme Court’s elaboration of the opposition clause in Crawford.

       Additionally, the Third Circuit requires that for an action to be covered by the opposition

clause, such opposition “must identify the employer and the practice—if not specifically, at least

by context.” Curay-Cramer v. Ursuline Acad. of Wilmington, Del., Inc., 450 F.3d 130, 135 (3d

Cir. 2006) (citing Barber v. CSX Distrib. Servs., 68 F.3d 694, 701–02 (3d Cir. 1995)). “When

deciding whether a plaintiff has engaged in opposition conduct, we look to the message being

conveyed . . . .” Id. But, “there is no hard and fast rule as to whether the conduct in a given case is

protected.” Id. Here, we find that Ms. Vaughn has alleged sufficient facts to show that she

identified her opposition to unlawful discrimination against Ms. McKendell by the context of

Ms. Vaughn’s actions. Each of her alleged acts of opposition occurred in the context of supporting




                                                  11
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 13 of 15 PageID #: 206




Ms. McKendell’s grievance complaining of discrimination. Even more, Ms. Vaughn alleges

that—following at least some of her acts of opposition—Commissioner Navarro directly

confronted her about Ms. McKendell, asking Ms. Vaughn if she was “on his side or

[Ms. McKendell]’s side?” D.I. 6 ¶ 76. To which Ms. Vaughn claims that she responded that she

was “only trying to do the right thing.” Id. at ¶ 78. The Court thus concludes that Ms. Vaughn has

alleged sufficient factual matter to show that she opposed an unlawful practice under Title VII.

       As to the participation clause, Defendants cite only out-of-circuit support for the

proposition that the participation clause does not encompass participating in an internal

investigation connected to an EEOC charge. To the best of this Court’s knowledge, the Third

Circuit has yet to determine whether the participation clause encompasses an internal investigation

connected to an EEOC charge. Because the Court finds that Ms. Vaughn’s complaint shows that

she opposed an unlawful practice under Title VII, at this stage, the Court declines to reach the

question of whether Ms. Vaughn’s claims also establish that she participated in an investigation

under Title VII.

                   b. Adverse employment action

       Defendants argue that Ms. Vaughn has failed to allege that she suffered any adverse

employment action. This Court concludes that Ms. Vaughn has alleged at least two employment

actions that, together or individually, could be severe enough to constitute adverse employment

action under Title VII and accordingly warrant evidentiary development: suspension and removal

of her duties as Human Resources Director. 3




3
       The Court notes that Ms. Vaughn represents in her opposition brief that her employment
       with DOI has been terminated, but this allegation is not in her amended complaint.


                                                12
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 14 of 15 PageID #: 207




       In the context of Title VII’s anti-retaliation provision, “acts of retaliation qualify as adverse

employment actions if they ‘well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.’” Remp v. Alcon Labs., Inc., 701 F. App’x. 103, 107 (3d Cir.

2017) (quoting Moore, 461 F.3d at 341). What constitutes adverse employment action under Title

VII’s anti-retaliation provision is broader than what constitutes the same in the discrimination

context. For example, in Jones v. Se. Pa. Transp. Auth., 796 F.3d 323, 325 (3d Cir. 2015), the

Third Circuit held that suspension with full pay, without more, typically does not constitute

adverse employment action in the discrimination context, but expressly declined to decide whether

the same constitutes an adverse action in the retaliation context. Even assuming that Ms. Vaughn’s

suspension was fully paid, the Court cannot hold as a matter of law that such paid suspension

would not dissuade a reasonable worker from supporting a charge of discrimination. See Hinkle v.

City of Wilmington, 205 F. Supp. 3d 558, 574–75 (D. Del. 2016) (collecting cases and denying

defendant’s motion for summary judgment where plaintiff was suspended with pay). Even more,

unlike in Jones, Ms. Vaughn has also alleged substantial changes to her responsibilities as

Controller. A significant change in duties, even without a reduction in pay, can constitute adverse

employment action under Title VII. See Jones v. Sch. Dist. of Phila., 198 F.3d 403, 412 (3d Cir.

1999) (holding that transfer of the plaintiff teacher to a school with a reputation of being difficult

and which resulted in him being unable to teach physics, which he sought to teach, constituted

adverse employment action in Title VII substantive discrimination context). Accordingly, the

Court finds that Ms. Vaughn has pled sufficient factual matter to show that she suffered an adverse

employment action.




                                                  13
Case 1:19-cv-02314-TMH Document 26 Filed 02/11/21 Page 15 of 15 PageID #: 208




                     c. Causal connection

       Finally, Defendants argue that Ms. Vaughn’s complaint fails to connect any adverse action

to her alleged protected activities. The Court disagrees. In particular, the removal of Ms. Vaughn’s

human resources responsibilities is particularly suggestive of retaliation given that her alleged

opposition was intertwined with her role as Human Resources Director. The Court therefore finds

that Ms. Vaughn’s allegations raise the reasonable expectation that discovery will reveal the

existence of a causal connection between her alleged opposition to unlawful activities and the

alleged adverse employment actions.

IV.    CONCLUSION

       For the foregoing reasons, the Court grants Defendants’ motion to dismiss Ms. Vaughn’s

complaint as to Counts I and II and denies the motion to dismiss as to Count III. An appropriate

order will follow.




                                                14
